Per Curiam.

The complaint sets forth a good cause of action to recover gifts, or their value, alleged to have been made conditionally by plaintiffs to defendant in contemplation of her marriage to plaintiffs’ son. Such an action is not barred by article 2-A of the Civil Practice Act. It was therefore error to dismiss the plaintiffs ’ complaint for legal insufficiency.
The order should be unanimously reversed upon the law, with $10 costs and taxable disbursements to plaintiffs, and motion to dismiss the complaint denied, with $10 costs.
Fennelly, Hooley and Walsh, JJ., concur.
Order reversed, etc.